J. A15037/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

L.M.B.                                    :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                     v.                   :
                                          :
J.L.B.,                                   :          No. 101 MDA 2018
                                          :
                          Appellant       :


                Appeal from the Order Entered August 18, 2017,
               in the Court of Common Pleas of Schuylkill County
                    Domestic Relations Division at No. 50803


BEFORE: PANELLA, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                 FILED JUNE 07, 2018

        J.L.B. appeals pro se from the August 18, 2017 order entered in the

Court of Common Pleas of Schuylkill County that dismissed and denied his

exceptions “filed to the hearing officer’s report dated June 23, 2017 and order

of court of same date . . . which order dismissed and denied [appellant’s]

petition to modify the support order of September 26, 2016.”1 We dismiss

this appeal.

        In reviewing appellant’s brief, we note that appellant fails to set forth

the order on appeal. Additionally, although appellant includes a “statement

of [s]cope and standard of view [sic],” appellant contends that “[t]he [s]cope

of review in this case conflicts with the facts” in that appellant does not have




1   Unnecessary capitalization omitted.
J. A15037/18

a current Pennsylvania pesticides license. Appellant sets forth the following

statement of question involved:

             How may the lower court judges agree the child
             support payment is wrong, and over look [sic] the
             criminal act of [e]xtortion / exaction that is a felony
             offence [sic] with the use of [f]ederal [m]ail
             system. [sic] (that offence [sic] carries up too [sic] a
             20 year jail sentance [sic], and it’s a felony crime for
             a judge not too [sic] report a felony crime?

Appellant’s brief at 1.

      Moreover, appellant’s summary of the argument states that the order

from which appellant appeals from does not comply with the Department of

Labor’s     requirements.        Appellant’s   seven-sentence     argument      is

incomprehensible and fails to include citations to legal authority and record

citations. Additionally, appellant fails to include a short conclusion stating the

precise relief sought, but, rather, includes a section entitled “[t]ransfer

interrupted.” As this court has stated, where, as here, “a court has to guess

what issues an appellant is appealing, that is not enough for meaningful

review.”    Jones v. Jones, 878 A.2d 86, 89 (Pa.Super. 2005) (citation

omitted).

      Although we are mindful that appellant is proceeding pro se, his choice

to do so does not relieve him of his responsibility to properly raise and develop

appealable claims.        See Smathers v. Smathers, 670 A.2d 1159, 1160

(Pa.Super. 1996). Moreover, this court will not act as appellant’s counsel.

See id.     Accordingly, because the substantial defects in appellant’s brief



                                       -2-
J. A15037/18

preclude us from conducting any meaningful judicial review, we dismiss this

appeal.   See Pa.R.A.P. Rule 2101; see also Smathers, 670 A.2d at

1160-1161.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 06/07/2018




                                   -3-